Citation Nr: 1025665	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  10-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1951 to January 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and the 
evidence does not indicate that the Veteran was otherwise exposed 
to Agent Orange.

2.  The Veteran did not suffer from prostate cancer in service or 
for many years thereafter.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Further, certain 
disabilities are presumed to be service connected if evidence of 
the disease manifests itself to a degree of 10 percent within one 
year of the end of the Veteran's service; malignant tumors are 
one of the chronic conditions subject to this presumption.  
38 C.F.R. §§ 3.307, 3.309(a).  

In addition, VA regulations provide that if a Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, prostate cancer shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  Exposure to herbicides is presumed with respect to 
those who served in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.309.  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that his prostate cancer is secondary 
to Agent Orange exposure.  Though the Veteran readily concedes 
that he did not serve in the Republic of Vietnam, he instead 
contends that he was exposed to defoliants at some time while he 
was stationed at Eglin Air Force Base (AFB).  

There is no question that the Veteran has suffered from prostate 
cancer during the appeals period.  Private medical records reveal 
that the Veteran was diagnosed as suffering from prostate cancer 
in June 2008.  A September 2008 medical record from James 
Stevens, MD reflects that the Veteran had recently been diagnosed 
as suffering from adenocarcinoma of the prostate.  A December 
2008 record from Dr. Stevens reveals that the Veteran was treated 
with radiation and did well with his therapy.  

As to the Veteran's exposure to Agent Orange during service, 
however, the greater weight of the evidence is against that 
conclusion.  Again, the Veteran's service personnel records do 
not reflect and the Veteran himself does not contend that he had 
service in the Republic of Vietnam.  Instead, the Veteran has 
stated that he was exposed to Agent Orange while stationed at 
Eglin AFB.  In a December 2008 statement, the Veteran stated that 
he was exposed to Agent Orange while stationed at Eglin in 
November and December 1952.  He reiterated this contention in 
January 2009, again stating that he was exposed at Eglin in the 
winter of 1952.  In another January 2009 statement, the Veteran 
stated that he was stationed at Eglin from 1957 through 1974.  He 
stated that he worked around aircraft and was possibly exposed 
many times over as a result.  In both his April 2009 Notice of 
Disagreement and his March 2010 Substantive Appeal, the Veteran 
again contended that he was exposed to Agent Orange at various 
times from 1957 to 1974.  

The Veteran's statements themselves lack both the detail and 
consistency for the Board to find them to be credible and 
probative.  The Board acknowledges that Agent Orange testing was 
performed at Eglin Air Force Base in both the winter of 1952 and 
in the period from 1962 to 1970.  However, while the Veteran was 
stationed at Eglin Air Force Base during his career, he has not 
indicated he was involved in testing Agent Orange, and his 
military specialties reinforce the conclusion he was not involved 
in such testing.  (He was a missile maintenance technician, 
missile mechanic and munitions supervisor.)  Further, there is no 
evidence that he was involved in such testing, that he would have 
been otherwise exposed to Agent Orange, and he has not described 
how he specifically came into contact with Agent Orange, other 
than to say that he was present at the Base at these times.  
Importantly, the Veteran initially claimed that he was exposed in 
the winter of 1952, but now contends that he was exposed during 
the second period of testing, not mentioning his earlier claimed 
exposure.  In any case, the RO was advised following their 
inquiry for records showing exposure to herbicides that there 
were no such records.  

"Notwithstanding the duty to assist, it remains the claimant's 
responsibility to submit evidence to support his claim."  Jones 
v. Shinseki, 23 Vet. App. 382, 391 (2010) (citing 38 U.S.C. § 
5107(a)).  Given the lack of detail and inconsistencies in the 
Veteran's statement, as well as the lack of corroborative 
evidence, the Board does not find his contention that he was 
exposed to Agent Orange to be credible and his statements are 
therefore not considered probative.  

As the Veteran is not entitled to a presumption of service 
connection, he must instead establish that his prostate cancer 
was incurred in or aggravated by active service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (if VA finds a 
Veteran not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine whether 
service connection can be established on an direct basis).  A 
review of the Veteran's service treatment records shows, however, 
that the Veteran was not treated at any time during service for 
prostate cancer or for any symptoms consistent with such a 
diagnosis.  Instead, the first complaints of cancer arise in 
2006, more than 30 years after the Veteran completed active 
service.  This is also too far removed from service to be subject 
to the one-year presumption for chronic diseases outlined in 
38 C.F.R. § 3.307(a)(3).  

Further, there is no competent medical evidence linking the 
Veteran's prostate cancer to herbicide exposure.  Though records 
of the Veteran's private treatment for prostate cancer have been 
associated with the claims file, none of these records discuss 
the etiology of the Veteran's prostate cancer.  

As the Board does not find the Veteran's contentions regarding 
his Agent Orange exposure to be credible and as there is no 
credible or competent evidence of an in-service herbicide 
exposure, or evidence of in-service incurrence or aggravation of 
prostate cancer, the Board therefore finds that the Veteran's 
prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2008 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, it appears that all obtainable 
evidence has been associated with the claims file, including the 
Veteran's service treatment records, his service personnel 
records, and records of his private treatment for prostate 
cancer.  

A VA compensation and pension examination is not required in this 
case.  The Board may order an examination when the record shows 
that the Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active service, 
and does not contain sufficient evidence for the Board to make a 
decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board may 
order an RO to have a claimant examined.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In this case, other than the 
Veteran's own inconsistent statements, there is no indication 
that the Veteran's prostate cancer could be related to service.  
Without such a nexus, the Board may consider the medical records 
already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for prostate cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


